Citation Nr: 1717306	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, the Veteran testified at a videoconference hearing before the Board; a transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to develop the record.  First, personnel records should be associated with the claims file.  The April 2011 VA examination noted that some of his low back conditions were the result of "years of wear and tear."  The Veteran reported in his July 2011 notice of disagreement that he was a cannon crewman in service, which included lifting and loading Howitzer shells.  Thus, the duties he performed and their duration may be relevant, and personnel records should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

In addition, a VA examination is necessary on remand.  The April 2011 VA examination is unclear with regard to the Veteran's current diagnoses, listing only one low back diagnosis ("Muscular strain of the lumbar spine") but addressing multiple degenerative conditions in the rationale.  Furthermore, the rationale does not address whether the currently diagnosed muscular strain is etiologically related to the Veteran's service.  Accordingly, an additional VA examination should be scheduled on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent VA or private evidence in support of his claim.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

2.  Contact the appropriate record repositories to obtain the Veteran's personnel records.  All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

3.  Schedule the Veteran for an appropriate VA examination for his low back disability.  The entire claims file should be provided to the clinician for review and the clinician should note that it has been reviewed. All necessary tests and studies should be performed, and all findings should be set forth in detail. The clinician should 

a)  Identify all low back disabilities present during the claims period (August 2010 to present), including muscular strain of the lumbar spine and any degenerative changes. 

b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disability is etiologically related to the Veteran's active duty service. 

The clinician should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records. 

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the clinician rejects the Veteran's reports, the clinician must provide a reason for doing so. A complete rational should be provided for any opinion expressed.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




